Newton, J.
Following a trial to the court on a charge of unlawful possession and delivery of a controlled substance, to-wit: L.S.D., defendant was found guilty and sentenced to serve 1 to 3 years in the Nebraska Penal and Correctional Complex. On appeal he asserts the sentence is excessive.
It has long been the rule that a sentence imposed within statutory limits will not be disturbed on appeal in the absence of an abuse of discretion. See State v. Harig, ante p. 49, 218 N. W. 2d 884. The defendant was 22 years of age and had 2% years of college training. This was his first felony conviction. His prior record shows a conviction for burglary as a juvenile, ,10 arrests for traffic offenses involving 6 accidents and 1 license suspension, conviction as a minor in possession of alcoholic liquor, 4 arrests for possession of marijuana or other controlled substance which were dismissed, 1 conviction for issuing insufficient fund checks, and a case pending in another county on a charge of possession of marijuana. On one occasion he was known to have supplied marijuana to two 15-year-old girls and joined them in smoking it. He had also been a user of L.S.D.
His record is not one conducive to leniency and we *801are unable to agree that the sentencing judge was guilty of an abuse of discretion. Perhaps it would be well to note that purveyors of drugs are actively engaged in the degradation and destruction of human life. Offenses of this nature are, as a result, more serious than those involving the theft or destruction of property, particularly when young people are the victims.
The judgment of the District Court is affirmed.
Affirmed.
White, C. J., not participating.